Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 10, 2018

                                      No. 04-17-00579-CV

                                          Lee ROBIN,
                                           Appellant

                                                v.

                               M & T BANK CORPORATION,
                                        Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI19825
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

       After this court granted appellant two prior extensions of time, appellant’s brief was due
May 9, 2018. On the due date, appellant filed a third motion for extension of time, asking for an
additional twelve days in which to file the brief. The motion is unopposed. After review, we
GRANT appellant’s third motion for extension of time to file appellant’s brief and ORDER
appellant to file the brief in this court on or before May 21, 2018.

       We order the clerk of this court to serve a copy of this order on all counsel.



                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2018.


                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court